NUMBER 13-17-00571-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                         Appellant,

                                           v.

JASON LAMBRECHT,                                                              Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.



                        ORDER OF ABATEMENT
            Before Justices Rodriguez, Longoria, and Hinojosa
                             Order Per Curiam

      This cause is before the Court on appellant’s motion to abate the appeal for

findings of fact and conclusions of law. Appellant brings this appeal from an order

granting a motion to suppress entered on October 4, 2017. On September 29, 2017,

appellant filed a request for findings of fact and conclusions of law. The trial court has
not made findings of fact and conclusions in support of its decision to grant appellee’s

motion to suppress.

       In State v. Cullen, the Court of Criminal Appeals held that a trial court is required

to express its findings of fact and conclusions of law when requested by the losing party

in a motion to suppress. 195 S.W.3d 696, 700 (Tex. Crim. App. 2006). The trial court

has twenty days, from the date of its ruling on a motion to suppress, to file findings of fact

and conclusions of law, if it has not already made oral findings on the record and if the

non-prevailing party requested findings of fact and conclusions of law. See id. If the trial

court does not enter the findings of fact and conclusions of law within twenty days from

its ruling on the motion to suppress, the intermediate appellate court must exercise its

authority under Texas Rule of Appellate Procedure 44.4, and remand the case to the trial

court and order the trial court to enter findings of fact and conclusions of law. TEX. R.

APP. P. 44.4(b); Cullen, 195 S.W.3d at 698–700.

       The Court, having considered the documents on file and the State’s motion, is of

the opinion that the State’s motion should be granted. Accordingly, the appeal is ABATED

and the cause is REMANDED to the trial court with instructions to make and file findings

of fact and conclusions of law consistent with the holding in Cullen. The trial court shall

cause a supplemental clerk’s record containing the findings and conclusions to be filed

with the Clerk of this Court within thirty days from the date of this order. The appeal will

be reinstated upon receipt of the supplemental clerk’s record and upon further order of

this Court.

       It is so ORDERED.


                                              2
                                 PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
23rd day of January, 2018.




                             3